                Case 3:20-cv-05238-JRC Document 15 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10      JENEFER K. FOWLER,
                                                               CASE NO. 3:20-cv-05238-JRC
11                               Plaintiff,
                                                               ORDER GRANTING UNOPPOSED
12               v.                                            MOTION TO AMEND
                                                               SCHEDULING ORDER
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                                 Defendant.
15

16          This matter is before the Court on plaintiff’s unopposed motion to amend the scheduling

17   order. See Dkt. 14. Having reviewed plaintiff’s unopposed motion (Dkt. 14) and declaration in

18   support thereof (Dkt. 14-2), the Court finds good cause to grant plaintiff’s request.

19          The Clerk shall update the docket to reflect the following amendments to the scheduling

20   order—

21          •         plaintiff shall file the opening brief on or before November 3, 2020;
22          •         defendant shall file the responsive brief on or before December 1, 2020; and
23          •         plaintiff shall file any reply brief on or before December 15, 2020
24

     ORDER GRANTING UNOPPOSED MOTION TO
     AMEND SCHEDULING ORDER - 1
            Case 3:20-cv-05238-JRC Document 15 Filed 10/06/20 Page 2 of 2




 1        Dated this 6th day of October, 2020.

 2

 3
                                                 A
                                                 J. Richard Creatura
                                                 United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING UNOPPOSED MOTION TO
     AMEND SCHEDULING ORDER - 2
